Title: From Benjamin Franklin to Francis Hopkinson, 13 September 1781
From: Franklin, Benjamin
To: Hopkinson, Francis


Dear Sir,
Passy, Sept. 13. 1781
I have received your kind Letter of July 17. with its Duplicate, enclosing those for Messrs Brandlight and Sons, which I have forwarded. I am sorry for the Loss of the Squibs. Every thing of yours gives me Pleasure.

As to the Friends and Enemies you just mention, I have hitherto, Thanks to God, had Plenty of the former kind; they have been my Treasure. And it has perhaps been of no Disadvantage to me that I have had a few of the latter. They serve to put us upon correcting the Faults we have, and avoiding those we are in danger of having. They counteract the Mischief Flattery might do us, and their Malicious Attacks make our Friends more zealous in serving us and promoting our Interest. At present I do not know of more than two such Enemies that I enjoy, viz. Lee & Izard. I deserved the Enmity of the latter, because I might have avoided it by paying him a Compliment, which I neglected. That of the former I owe to the People of France, who happen’d to respect me too much & him too little; which I could bear and he couldn’t. They are unhappy that they cannot make every body hate me as much as they do; and I Should be so if my Friends did not love me much more than those Gentlemen can possibly love one another.
Enough of this Subject. Let me know if you are in Possession of my Gimcrack Instruments, and if you have made any new Experiments. I lent many years ago a large Glass Globe mounted to Mr Coombe, and an electric Battery of Bottles which I remember; perhaps there were some other things: He may have had them so long as to think them his own. Pray ask him for them, and keep them for me together with the rest.
You have a new Crop of Prose Writers. I see in your Papers many of their fictitious Names; but nobody tells me the real. You will oblige me by a little of your literary History.— Adieu, my dear Friend, and believe me ever, Yours most affectionately.
F. Hopkinson Esqr
